 



Exhibit 10.23

Patterson-UTI Energy, Inc.
Letterhead

October 22, 2004

Name
Address

Dear _____________:

     This letter confirms and evidences the existing agreement between
Patterson-UTI Energy, Inc. (the “Company”) and you pursuant to which the Company
agrees to pay to you within ten (10) days of your termination of employment with
the Company for any reason (including voluntary termination by you), an amount
in cash equal to your annual base salary at the time of such termination. You
agree that any payment made pursuant to the agreement evidenced in this letter
will reduce dollar for dollar any payment owed to you, if any, pursuant to the
Change in Control Agreement dated January 29, 2004 between the Company and you
or any agreement in substitution therefore. You agree that this letter agreement
evidences and supercedes any oral understanding between the Company and you with
respect to the payment of a cash severance payment to you upon your termination.

     Please acknowledge your agreement below.

     

  PATTERSON-UTI ENERGY, INC.
 
   

 
By:                                                                                
 
   
Acknowledged and Agreed this

   
___day of October, 2004
   
 
   
                                                                                
   
Name
   

